Title: From James Madison to the Senate, 29 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 29. 1816
                        
                    
                    I withdraw the nomination of George Woodruff, to be paymaster to the 1st Battalion of the corps of Artillery; and I nominate Joseph Woodruff to the same office.
                    
                        
                            James Madison
                        
                    
                